
	
		II
		110th CONGRESS
		1st Session
		S. 133
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2007
			Mr. Obama (for himself,
			 Mr. Lugar, and Mr. Harkin) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Finance
		
		A BILL
		To promote the national security and stability of the
		  economy of the United States by reducing the dependence of the United States on
		  oil through the use of alternative fuels and new technology, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the American Fuels Act of 2007.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Office of Energy Security.
					Sec. 3. Credit for production of qualified flexible fuel motor
				vehicles.
					Sec. 4. Incentives for the retail sale of alternative fuels as
				motor vehicle fuel.
					Sec. 5. Freedom for fuel franchisers.
					Sec. 6. Alternative diesel fuel content of diesel.
					Sec. 7. Excise tax credit for production of cellulosic biomass
				ethanol.
					Sec. 8. Incentive for Federal and State fleets for medium and
				heavy duty hybrids.
					Sec. 9. Credit for qualifying ethanol blending and processing
				equipment.
					Sec. 10. Public access to Federal alternative refueling
				stations.
					Sec. 11. Purchase of clean fuel buses.
					Sec. 12. Domestic fuel production volumes to meet Department of
				Defense needs.
					Sec. 13. Federal fleet energy
				conservation improvement.
				
			2.Office of Energy
			 Security
			(a)DefinitionsIn
			 this section:
				(1)DirectorThe
			 term Director means the Director of Energy Security appointed
			 under subsection (c)(1).
				(2)OfficeThe
			 term Office means the Office of Energy Security established by
			 subsection (b).
				(b)EstablishmentThere
			 is established in the Executive Office of the President the Office of Energy
			 Security.
			(c)Director
				(1)In
			 generalThe Office shall be headed by a Director, who shall be
			 appointed by the President, by and with the advice and consent of the
			 Senate.
				(2)Rate of
			 payThe Director shall be paid at a rate of pay equal to level I
			 of the Executive Schedule under section 5312 of title 5, United States
			 Code.
				(d)Responsibilities
				(1)In
			 generalThe Office, acting through the Director, shall be
			 responsible for overseeing all Federal energy security programs, including the
			 coordination of efforts of Federal agencies to assist the United States in
			 achieving full energy independence.
				(2)Specific
			 responsibilitiesIn carrying out paragraph (1), the Director
			 shall—
					(A)serve as head of
			 the energy community;
					(B)act as the
			 principal advisor to the President, the National Security Council, the National
			 Economic Council, the Domestic Policy Council, and the Homeland Security
			 Council with respect to intelligence matters relating to energy
			 security;
					(C)with request to
			 budget requests and appropriations for Federal programs relating to energy
			 security—
						(i)consult with the
			 President and the Director of the Office of Management and Budget with respect
			 to each major Federal budgetary decision relating to energy security of the
			 United States;
						(ii)based on
			 priorities established by the President, provide to the heads of departments
			 containing agencies or organizations within the energy community, and to the
			 heads of such agencies and organizations, guidance for use in developing the
			 budget for Federal programs relating to energy security;
						(iii)based on budget
			 proposals provided to the Director by the heads of agencies and organizations
			 described in clause (ii), develop and determine an annual consolidated budget
			 for Federal programs relating to energy security; and
						(iv)present the
			 consolidated budget, together with any recommendations of the Director and any
			 heads of agencies and organizations described in clause (ii), to the President
			 for approval;
						(D)establish and
			 meet regularly with a council of business and labor leaders to develop and
			 provide to the President and Congress recommendations relating to the impact of
			 energy supply and prices on economic growth;
					(E)submit to
			 Congress an annual report that describes the progress of the United States
			 toward the goal of achieving full energy independence; and
					(F)carry out such
			 other responsibilities as the President may assign.
					(e)Staff
				(1)In
			 generalThe Director may, without regard to the civil service
			 laws (including regulations), appoint and terminate such personnel as are
			 necessary to enable the Director to carry out the responsibilities of the
			 Director under this section.
				(2)Compensation
					(A)In
			 generalExcept as provided in subparagraph (B), the Director may
			 fix the compensation of personnel without regard to the provisions of chapter
			 51 and subchapter III of chapter 53 of title 5, United States Code, relating to
			 classification of positions and General Schedule pay rates.
					(B)Maximum rate of
			 payThe rate of pay for the personnel appointed by the Director
			 shall not exceed the rate payable for level V of the Executive Schedule under
			 section 5316 of title 5, United States Code.
					(f)Authorization
			 of AppropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this section.
			3.Credit for
			 production of qualified flexible fuel motor vehicles
			(a)In
			 GeneralSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 section:
				
					45O.Production of
				qualified flexible fuel motor vehicles
						(a)Allowance of
				creditFor purposes of section 38, in the case of a manufacturer,
				the qualified flexible fuel motor vehicle production credit determined under
				this section for any taxable year is an amount equal to the incremental
				flexible fuel motor vehicle cost for each qualified flexible fuel motor vehicle
				produced in the United States by the manufacturer during the taxable
				year.
						(b)Incremental
				flexible fuel motor vehicle costWith respect to any qualified
				flexible fuel motor vehicle, the incremental flexible fuel motor vehicle cost
				is an amount equal to the lesser of—
							(1)the excess
				of—
								(A)the cost of
				producing such qualified flexible fuel motor vehicle, over
								(B)the cost of
				producing such motor vehicle if such motor vehicle was not a qualified flexible
				fuel motor vehicle, or
								(2)$100.
							(c)Qualified
				Flexible Fuel Motor VehicleFor purposes of this section, the
				term qualified flexible fuel motor vehicle means a flexible fuel
				motor vehicle—
							(1)the production of
				which is not required for the manufacturer to meet—
								(A)the maximum
				credit allowable for vehicles described in paragraph (2) in determining the
				fleet average fuel economy requirements (as determined under section 32904 of
				title 49, United States Code) of the manufacturer for the model year ending in
				the taxable year, or
								(B)the requirements
				of any other provision of Federal law, and
								(2)which is designed
				so that the vehicle is propelled by an engine which can use as a fuel a
				gasoline mixture of which 85 percent (or another percentage of not less than 70
				percent, as the Secretary may determine, by rule, to provide for requirements
				relating to cold start, safety, or vehicle functions) of the volume of consists
				of ethanol.
							(d)Other
				Definitions and Special RulesFor purposes of this
				section—
							(1)Motor
				vehicleThe term motor vehicle has the meaning given
				such term by section 30(c)(2).
							(2)ManufacturerThe
				term manufacturer has the meaning given such term in regulations
				prescribed by the Administrator of the Environmental Protection Agency for
				purposes of the administration of title II of the Clean Air Act (42 U.S.C. 7521 et seq.).
							(3)Reduction in
				basisFor purposes of this subtitle, if a credit is allowed under
				this section for any expenditure with respect to any property, the increase in
				the basis of such property which would (but for this paragraph) result from
				such expenditure shall be reduced by the amount of the credit so
				allowed.
							(4)No double
				benefitThe amount of any deduction or credit allowable under
				this chapter (other than the credits allowable under this section and section
				30B) shall be reduced by the amount of credit allowed under subsection (a) for
				such vehicle for the taxable year.
							(5)Election not to
				take creditNo credit shall be allowed under subsection (a) for
				any vehicle if the taxpayer elects to not have this section apply to such
				vehicle.
							(6)TerminationThis
				section shall not apply to any vehicle produced after December 31, 2011.
							(7)Cross
				referenceFor an election to claim certain minimum tax credits in
				lieu of the credit determined under this section, see section
				53(e).
							.
			(b)Credit Allowed
			 Against the Alternative Minimum TaxSection 38(c)(4)(B) of the
			 Internal Revenue Code of 1986 (defining specified credits) is amended by
			 striking the period at the end of clause (ii)(II) and inserting ,
			 and, and by adding at the end the following new clause:
				
					(iii)the credit
				determined under section
				45O.
					.
			(c)Election To Use
			 Additional AMT CreditSection 53 of the Internal Revenue Code of
			 1986 (relating to credit for prior year minimum tax liability) is amended by
			 adding at the end the following new subsection:
				
					(e)Additional
				Credit in Lieu of Flexible Fuel Motor Vehicle Credit
						(1)In
				generalIn the case of a taxpayer making an election under this
				subsection for a taxable year, the amount otherwise determined under subsection
				(c) shall be increased by any amount of the credit determined under section 45O
				for such taxable year which the taxpayer elects not to claim pursuant to such
				election.
						(2)ElectionA
				taxpayer may make an election for any taxable year not to claim any amount of
				the credit allowable under section 45O with respect to property produced by the
				taxpayer during such taxable year. An election under this subsection may only
				be revoked with the consent of the Secretary.
						(3)Credit
				refundableThe aggregate increase in the credit allowed by this
				section for any taxable year by reason of this subsection shall for purposes of
				this title (other than subsection (b)(2) of this section) be treated as a
				credit allowed to the taxpayer under subpart
				C.
						.
			(d)Conforming
			 AmendmentsSection 38(b) of the Internal Revenue Code of 1986 is
			 amended by striking plus at the end of paragraph (30), by
			 striking the period at the end of paragraph (31) and inserting ,
			 plus, and by adding at the end the following new paragraph:
				
					(32)the qualified
				flexible fuel motor vehicle production credit determined under section 45N,
				plus
					.
			(e)Clerical
			 AmendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new item:
				
					
						Sec. 45O. Production of qualified flexible
				fuel motor
				vehicles.
					
					.
			(f)Effective
			 DateThe amendments made by this section shall apply to motor
			 vehicles produced in model years ending after the date of the enactment of this
			 Act.
			4.Incentives for
			 the retail sale of alternative fuels as motor vehicle fuel
			(a)In
			 GeneralSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business related credits) is amended
			 by inserting after section 40A the following new section:
				
					40B.Credit for
				retail sale of alternative fuels as motor vehicle fuel
						(a)General
				RuleThe alternative fuel retail sales credit for any taxable
				year is the applicable amount for each gallon of alternative fuel sold at
				retail by the taxpayer during such year.
						(b)Applicable
				AmountFor purposes of this section, the applicable amount shall
				be determined in accordance with the following table:
							
								
									
										In the case
						ofThe applicable
						amount
										
										 any sale:for each gallon is: 
										
									
									
										Before 201035 cents
										
										During 2010 or 201120 cents
										
										During 201210 cents.
										
									
								
							
						(c)DefinitionsFor
				purposes of this section—
							(1)Alternative
				fuelThe term alternative fuel means any fuel at
				least 85 percent (or another percentage of not less than 70 percent, as the
				Secretary may determine, by rule, to provide for requirements relating to cold
				start, safety, or vehicle functions) of the volume of which consists of
				ethanol.
							(2)Sold at
				retail
								(A)In
				generalThe term sold at retail means the sale, for
				a purpose other than resale, after manufacture, production, or
				importation.
								(B)Use treated as
				saleIf any person uses alternative fuel (including any use after
				importation) as a fuel to propel any qualified alternative fuel motor vehicle
				(as defined in this section) before such fuel is sold at retail, then such use
				shall be treated in the same manner as if such fuel were sold at retail as a
				fuel to propel such a vehicle by such person.
								(3)Qualified
				alternative fuel motor vehicleThe term new qualified
				alternative fuel motor vehicle means any motor vehicle—
								(A)which is capable
				of operating on an alternative fuel,
								(B)the original use
				of which commences with the taxpayer,
								(C)which is acquired
				by the taxpayer for use or lease, but not for resale, and
								(D)which is made by
				a manufacturer.
								(d)Election To
				Pass CreditA person which sells alternative fuel at retail may
				elect to pass the credit allowable under this section to the purchaser of such
				fuel or, in the event the purchaser is a tax-exempt entity or otherwise
				declines to accept such credit, to the person which supplied such fuel, under
				rules established by the Secretary.
						(e)Pass-Thru in
				the Case of Estates and TrustsUnder regulations prescribed by
				the Secretary, rules similar to the rules of subsection (d) of section 52 shall
				apply.
						(f)TerminationThis
				section shall not apply to any fuel sold at retail after December 31,
				2012.
						.
			(b)Credit Treated
			 as Business CreditSection 38(b) of the Internal Revenue Code of
			 1986 (relating to current year business credit), as amended by section 4(d), is
			 amended by striking plus at the end of paragraph (31), by
			 striking the period at the end of paragraph (32) and inserting ,
			 plus, and by adding at the end the following new paragraph:
				
					(33)the alternative
				fuel retail sales credit determined under section
				40B(a).
					.
			(c)Clerical
			 AmendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting after the item relating to section 40A the following new item:
				
					
						Sec. 40B. Credit for retail sale of
				alternative fuels as motor vehicle
				fuel.
					
					.
			(d)Effective
			 DateThe amendments made by this section shall apply to fuel sold
			 at retail after the date of enactment of this Act, in taxable years ending
			 after such date.
			5.Freedom for fuel
			 franchisers
			(a)Prohibition on
			 restriction of installation of alternative fuel pumps
				(1)In
			 generalTitle I of the
			 Petroleum Marketing Practices Act (15 U.S.C. 2801 et seq.) is amended by adding
			 at the end the following:
					
						107.Prohibition on
				restriction of installation of alternative fuel pumps
							(a)DefinitionIn
				this section:
								(1)Alternative
				fuelThe term alternative fuel means any
				fuel—
									(A)at least 85
				percent of the volume of which consists of ethanol, natural gas, compressed
				natural gas, liquefied natural gas, liquefied petroleum gas, hydrogen, or any
				combination of those fuels; or
									(B)any mixture of
				biodiesel (as defined in section 40A(d)(1) of the Internal Revenue Code of
				1986) and diesel fuel (as defined in section 4083(a)(3) of the Internal Revenue
				Code of 1986), determined without regard to any use of kerosene and containing
				at least 20 percent biodiesel.
									(2)Franchise-related
				documentThe term franchise-related document
				means—
									(A)a franchise under
				this Act; and
									(B)any other
				contract or directive of a franchisor relating to terms or conditions of the
				sale of fuel by a franchisee.
									(b)Prohibitions
								(1)In
				generalNotwithstanding any provision of a franchise-related
				document in effect on the date of enactment of this section, no franchisee or
				affiliate of a franchisee shall be restricted from—
									(A)installing on the
				marketing premises of the franchisee an alternative fuel pump;
									(B)converting an
				existing tank and pump on the marketing premises of the franchisee for
				alternative fuel use;
									(C)advertising
				(including through the use of signage or logos) the sale of any alternative
				fuel; or
									(D)selling
				alternative fuel in any specified area on the marketing premises of the
				franchisee (including any area in which a name or logo of a franchisor or any
				other entity appears).
									(2)EnforcementAny
				restriction described in paragraph (1) that is contained in a franchise-related
				document and in effect on the date of enactment of this section—
									(A)shall be
				considered to be null and void as of that date; and
									(B)shall not be
				enforced under section 105.
									(c)Exception to
				3-grade requirementNo franchise-related document that requires
				that 3 grades of gasoline be sold by the applicable franchisee shall prevent
				the franchisee from selling an alternative fuel in lieu of 1 grade of
				gasoline.
							.
				(2)Conforming
			 amendments
					(A)In
			 generalSection 101(13) of the Petroleum Marketing Practices Act
			 (15 U.S.C. 2801(13)) is amended by adjusting the indentation of subparagraph
			 (C) appropriately.
					(B)Table of
			 contentsThe table of contents of the Petroleum Marketing
			 Practices Act (15 U.S.C. 2801 note) is amended—
						(i)by
			 inserting after the item relating to section 106 the following:
							
								
									Sec. 107. Prohibition on
				restriction of installation of alternative fuel
				pumps.
								
								;
							and(ii)by
			 striking the item relating to section 202 and inserting the following:
							
								
									Sec. 202. Automotive fuel
				rating testing and disclosure
				requirements.
								
								.
						(b)Application of
			 Gasohol Competition Act of 1980Section 26 of the Clayton Act (15
			 U.S.C. 26a) is amended—
				(1)by redesignating
			 subsection (c) as subsection (d);
				(2)by inserting
			 after subsection (b) the following:
					
						(c)Restriction
				prohibitedFor purposes of subsection (a), restricting the right
				of a franchisee to install on the premises of that franchisee qualified
				alternative fuel vehicle refueling property (as defined in section 30C(c) of
				the Internal Revenue Code of 1986) shall be considered an unlawful
				restriction.
						; and
				
				(3)in subsection (d)
			 (as redesignated by paragraph (1)), by striking (d) As used in this
			 section, and inserting the following:
				6.Alternative
			 diesel fuel content of diesel
			(a)FindingsCongress
			 finds that—
				(1)section 211(o) of
			 the Clean Air Act (42 U.S.C. 7535(o)) (as amended by section 1501 of the Energy
			 Policy Act of 2005 (Public Law 109–58)) established a renewable fuel program
			 under which entities in the petroleum sector are required to blend renewable
			 fuels into motor vehicle fuel based on the gasoline motor pool;
				(2)the need for
			 energy diversification is greater as of the date of enactment of this Act than
			 it was only months before the date of enactment of the Energy Policy Act
			 (Public Law 109–58; 119 Stat. 594); and
				(3)(A)the renewable fuel
			 program under section 211(o) of the Clean Air Act requires a small percentage
			 of the gasoline motor pool, totaling nearly 140,000,000,000 gallons, to contain
			 a renewable fuel; and
					(B)the small percentage requirement
			 described in subparagraph (A) does not include the 40,000,000,000-gallon diesel
			 motor pool.
					(b)Alternative
			 diesel fuel program for diesel motor poolSection 211 of the
			 Clean Air Act (42 U.S.C. 7545) is amended by inserting after subsection (o) the
			 following:
				
					(p)Alternative
				diesel fuel program for diesel motor pool
						(1)Definition of
				alternative diesel fuel
							(A)In
				generalIn this subsection, the term alternative diesel
				fuel means biodiesel (as defined in section 312(f) of the Energy Policy
				Act of 1992 (42 U.S.C. 13220(f))) and any blending components derived from
				alternative fuel (provided that only the alternative fuel portion of any such
				blending component shall be considered to be part of the applicable volume
				under the alternative diesel fuel program established by this
				subsection).
							(B)InclusionsThe
				term alternative diesel fuel includes a diesel fuel substitute
				produced from—
								(i)animal
				fat;
								(ii)plant
				oil;
								(iii)recycled yellow
				grease;
								(iv)single-cell or
				microbial oil;
								(v)thermal
				depolymerization;
								(vi)thermochemical
				conversion;
								(vii)a
				coal-to-liquid process (including the Fischer-Tropsch process) that provides
				for the sequestration of carbon emissions;
								(viii)a
				diesel-ethanol blend of not less than 7 percent ethanol; or
								(ix)sugar, starch,
				or cellulosic biomass.
								(2)Alternative
				diesel fuel program
							(A)Regulations
								(i)In
				generalNot later than 1 year after the date of enactment of this
				subsection, the Administrator shall promulgate regulations to ensure that
				diesel sold or introduced into commerce in the United States (except in
				noncontiguous States or territories), on an annual average basis, contains the
				applicable volume of alternative diesel fuel determined in accordance with
				subparagraph (B).
								(ii)Provisions of
				regulationsRegardless of the date of promulgation, the
				regulations promulgated under clause (i)—
									(I)shall contain
				compliance provisions applicable to refineries, blenders, distributors, and
				importers, as appropriate, to ensure that the requirements of this paragraph
				are met; but
									(II)shall
				not—
										(aa)restrict
				geographic areas in which alternative diesel fuel may be used; or
										(bb)impose any
				per-gallon obligation for the use of alternative diesel fuel.
										(iii)Requirement
				in case of failure to promulgate regulationsIf the Administrator
				fails to promulgate regulations under clause (i), the percentage of alternative
				diesel fuel in the diesel motor pool sold or dispensed to consumers in the
				United States, on a volume basis, shall be 0.6 percent for calendar year
				2009.
								(B)Applicable
				volume
								(i)Calendar years
				2009 through 2016For the purpose of subparagraph (A), the
				applicable volume for any of calendar years 2009 through 2016 shall be
				determined in accordance with the following table:
									
										
											
												Applicable volume of Alternative diesel fuel in diesel motor
						pool (in millions of gallons):Calendar year:
												
												
												
											
											
												2502009
												
												5002010
												
												7502011
												
												1,0002012
												
												1,2502013
												
												1,5002014
												
												1,7502015
												
												2,0002016
												
											
										
									
								(ii)Calendar year
				2017 and thereafterThe applicable volume for calendar year 2017
				and each calendar year thereafter shall be determined by the Administrator, in
				coordination with the Secretary of Agriculture and the Secretary of Energy,
				based on a review of the implementation of the program during calendar years
				2009 through 2016, including a review of—
									(I)the impact of the
				use of alternative diesel fuels on the environment, air quality, energy
				security, job creation, and rural economic development; and
									(II)the expected
				annual rate of future production of alternative diesel fuels to be used as a
				blend component or replacement to the diesel motor pool.
									(iii)Minimum
				applicable volumeFor the purpose of subparagraph (A), the
				applicable volume for calendar year 2017 and each calendar year thereafter
				shall be equal to the product obtained by multiplying—
									(I)the number of
				gallons of diesel that the Administrator estimates will be sold or introduced
				into commerce during the calendar year; and
									(II)the ratio
				that—
										(aa)2,000,000,000
				gallons of alternative diesel fuel; bears to
										(bb)the number of
				gallons of diesel sold or introduced into commerce during calendar year
				2016.
										(3)Applicable
				percentages
							(A)Provision of
				estimate of volumes of diesel salesNot later than October 31 of
				each of calendar years 2008 through 2016, the Administrator of the Energy
				Information Administration shall provide to the Administrator an estimate, with
				respect to the following calendar year, of the volumes of diesel projected to
				be sold or introduced into commerce in the United States.
							(B)Determination
				of applicable percentages
								(i)In
				generalNot later than November 30 of each of calendar years 2009
				through 2016, based on the estimate provided under subparagraph (A), the
				Administrator shall determine and publish in the Federal Register, with respect
				to the following calendar year, the alternative diesel fuel obligation that
				ensures that the requirements of paragraph (2) are met.
								(ii)Required
				elementsThe alternative diesel fuel obligation determined for a
				calendar year under clause (i) shall—
									(I)be applicable to
				refineries, blenders, and importers, as appropriate;
									(II)be expressed in
				terms of a volume percentage of diesel sold or introduced into commerce in the
				United States; and
									(III)subject to
				subparagraph (C), consist of a single applicable percentage that applies to all
				categories of persons described in subclause (I).
									(C)AdjustmentsIn
				determining the applicable percentage for a calendar year, the Administrator
				shall make adjustments to prevent the imposition of redundant obligations on
				any person described in subparagraph (B)(ii)(I).
							(4)Credit
				program
							(A)In
				generalThe regulations promulgated pursuant to paragraph (2)(A)
				shall provide for the generation of an appropriate amount of credits by any
				person that refines, blends, or imports diesel that contains a quantity of
				alternative diesel fuel that is greater than the quantity required under
				paragraph (2).
							(B)Use of
				creditsA person that generates a credit under subparagraph (A)
				may use the credit, or transfer all or a portion of the credit to another
				person, for the purpose of complying with regulations promulgated pursuant to
				paragraph (2).
							(C)Duration of
				creditsA credit generated under this paragraph shall be valid
				during the 1-year period beginning on the date on which the credit is
				generated.
							(D)Inability to
				generate or purchase sufficient creditsThe regulations
				promulgated pursuant to paragraph (2)(A) shall include provisions allowing any
				person that is unable to generate or purchase sufficient credits under
				subparagraph (A) to meet the requirements of paragraph (2) by carrying forward
				a credit generated during a previous year on the condition that the person,
				during the calendar year following the year in which the alternative diesel
				fuel deficit is created—
								(i)achieves
				compliance with the alternative diesel fuel requirement under paragraph (2);
				and
								(ii)generates or
				purchases additional credits under subparagraph (A) to offset the deficit of
				the previous year.
								(5)Waivers
							(A)In
				generalThe Administrator, in consultation with the Secretary of
				Agriculture and the Secretary of Energy, may waive the requirements of
				paragraph (2) in whole or in part on receipt of a petition of 1 or more States
				by reducing the national quantity of alternative diesel fuel for the diesel
				motor pool required under paragraph (2) based on a determination by the
				Administrator, after public notice and opportunity for comment, that—
								(i)implementation of
				the requirement would severely harm the economy or environment of a State, a
				region, or the United States; or
								(ii)there is an
				inadequate domestic supply of alternative diesel fuel.
								(B)Petitions for
				waiversNot later than 90 days after the date on which the
				Administrator receives a petition under subparagraph (A), the Administrator, in
				consultation with the Secretary of Agriculture and the Secretary of Energy,
				shall approve or disapprove the petition.
							(C)Termination of
				waivers
								(i)In
				generalExcept as provided in clause (ii), a waiver under
				subparagraph (A) shall terminate on the date that is 1 year after the date on
				which the waiver is provided.
								(ii)ExceptionThe
				Administrator, in consultation with the Secretary of Agriculture and the
				Secretary of Energy, may extend a waiver under subparagraph (A), as the
				Administrator determines to be
				appropriate.
								.
			(c)Penalties and
			 enforcementSection 211(d) of the Clean Air Act (42 U.S.C.
			 7545(d)) is amended—
				(1)in paragraph (1),
			 by striking or (o) each place it appears and inserting
			 (o), or (p); and
				(2)in paragraph (2),
			 by striking and (o) each place it appears and inserting
			 (o), and (p).
				(d)Technical
			 amendmentsSection 211 of the Clean Air Act (42 U.S.C. 7545) is
			 amended—
				(1)in subsection
			 (i)(4), by striking section 324 each place it appears and
			 inserting section 325;
				(2)in subsection
			 (k)(10), by indenting subparagraphs (E) and (F) appropriately;
				(3)in subsection
			 (n), by striking section 219(2) and inserting section
			 216(2);
				(4)by redesignating
			 the second subsection (r) and subsection (s) as subsections (s) and (t),
			 respectively; and
				(5)in subsection
			 (t)(1) (as redesignated by paragraph (4)), by striking this
			 subtitle and inserting this part.
				7.Excise tax
			 credit for production of cellulosic biomass ethanol
			(a)Allowance of
			 excise tax credit
				(1)In
			 generalSection 6426 of the Internal Revenue Code of 1986
			 (relating to credit for alcohol fuel, biodiesel, and alternative fuel mixtures)
			 is amended by redesignating subsections (f) and (g) as subsections (g) and (h),
			 respectively, and by inserting after subsection (e) the following new
			 subsection:
					
						(f)Cellulosic
				biomass ethanol credit
							(1)In
				generalFor purposes of this section, in the case of a cellulosic
				biomass ethanol producer, the cellulosic biomass ethanol credit is the product
				of—
								(A)the product of 51
				cents times the equivalent number of gallons of renewable fuel specified in
				section 211(o)(4) of the Clean Air Act, times
								(B)the number of
				gallons of qualified cellulosic biomass ethanol fuel production of such
				producer.
								(2)Definitions
								(A)Cellulosic
				biomass ethanolThe term cellulosic biomass ethanol
				has the meaning given such term under section 211(o)(1)(A) of the Clean Air
				Act.
								(B)Qualified
				cellulosic biomass ethanol fuel productionThe term
				qualified cellulosic biomass ethanol fuel production means any
				alcohol which is cellulosic biomass ethanol which during the taxable
				year—
									(i)is sold by the
				producer to another person —
										(I)for use by such
				other person in the production of an alcohol fuel mixture in such other
				person's trade or business (other than casual off-farm production),
										(II)for use by such
				other person as a fuel in a trade or business, or
										(III)who sells such
				cellulosic biomass ethanol at retail to another person and places such ethanol
				in the fuel tank of such other person, or
										(ii)is used or sold
				by the producer for any purpose described in clause (i).
									(3)Denial of double benefitNo credit shall be allowed under subsection
				(b) or (c) to any taxpayer with respect to any fuel to the extent that a credit
				has been allowed with respect to such fuel to any taxpayer under this
				subsection or a payment has been made with respect to such fuel under section
				6427(e).
							(4)TerminationThis section shall not apply to any sale or
				use for any period after December 31,
				2008.
							.
				(2)Conforming
			 amendments
					(A)Section 6426(a)
			 of such Code is amended—
						(i)by
			 striking subsection (d) in paragraph (2) and inserting
			 subsections (d) and (f), and
						(ii)by
			 striking and (e) in the last sentence and inserting ,
			 (e), and (f).
						(B)The heading for
			 section 6426 of such Code is amended to read as follows:
						
							6426.Credit for
				certain fuels and fuel
				mixtures
							.
					(C)The table of
			 section for subchapter B of chapter 65 of such Code is amended by striking the
			 item relating to section 6426 and inserting the following new item:
						
							
								Sec. 6426. Credit for certain fuels and fuel
				mixtures.
							
							.
					(b)Cellulosic
			 biomass ethanol not used for a taxable purpose
				(1)In
			 generalSection 6427(e) of the Internal Revenue Code of 1986 is
			 amended by redesignating paragraphs (3) through (5) as paragraphs (4) through
			 (6), respectively, and by inserting after paragraph (2) the following new
			 paragraph:
					
						(3)Cellulosic
				biomass ethanolIf any person sells or uses cellulosic biomass
				ethanol (as defined in section 6426(f)(2)(A)) for a purpose described in
				section 6426(f)(2)(B) in such person's trade or business, the Secretary shall
				pay (without interest) to such person an amount equal to the cellulosic biomass
				ethanol credit with respect to such
				fuel.
						.
				(2)Denial of
			 double benefitParagraph (4) of section 6427(e) of such Code, as
			 redesignated by paragraph (1), is amended to read as follows:
					
						(4)Coordination
				with other repayment provisions
							(A)In
				generalNo amount shall be payable under paragraph (1), (2), or
				(3) with respect to any mixture, alternative fuel, or cellulosic biomass
				ethanol with respect to which an amount is allowed as a credit under section
				6426.
							(B)Cellulosic
				biomass ethanolNo amount shall be payable under paragraph (1) or
				(2) with respect to any cellulosic biomass ethanol if a payment has been made
				with respect to such ethanol under paragraph
				(3).
							.
				(3)TerminationParagraph
			 (6) of section 6427(e) of such Code, as redesignated by paragraph (1), is
			 amended by striking and at the end of subparagraph (C), by
			 striking the period at the end of subparagraph (D) and inserting ,
			 and, and by adding at the end the following new subparagraph:
					
						(E)any cellulosic
				biomass ethanol credit (as defined in section 6426(f)(2)(A)) sold or used after
				December 31,
				2008.
						.
				(4)Conforming
			 amendmentParagraph (5) of section 6427(e) of such Code, as
			 redesignated by paragraph (1), is amended by striking or alternative
			 fuel mixture credit and inserting , alternative fuel mixture
			 credit, or cellulosic biomass ethanol credit.
				(c)Effective
			 dateThe amendments made by this section shall apply to fuel sold
			 or used after the date of the enactment of this Act.
			8.Incentive for
			 Federal and State fleets for medium and heavy duty hybridsSection 301 of the Energy Policy Act of 1992
			 (42 U.S.C. 13211) is amended—
			(1)in paragraph (3),
			 by striking or a dual fueled vehicle and inserting , a
			 dual fueled vehicle, or a medium or heavy duty vehicle that is a hybrid
			 vehicle;
			(2)by redesignating
			 paragraphs (11), (12), (13), and (14) as paragraphs (12), (14), (15), and (16),
			 respectively;
			(3)by inserting
			 after paragraph (10) the following:
				
					(11)the term
				hybrid vehicle means a vehicle powered both by a diesel or
				gasoline engine and an electric motor that is recharged as the vehicle
				operates;
					;
				and
			(4)by inserting
			 after paragraph (12) (as redesignated by paragraph (2)) the following:
				
					(13)the term
				medium or heavy duty vehicle means a vehicle that—
						(A)in the case of a
				medium duty vehicle, has a gross vehicle weight rating of more than 8,500
				pounds but not more than 14,000 pounds; and
						(B)in the case of a
				heavy duty vehicle, has a gross vehicle weight rating of more than 14,000
				pounds;
						.
			9.Credit for
			 qualifying ethanol blending and processing equipment
			(a)Allowance of
			 qualifying ethanol blending and processing equipment
			 creditSection 46 of the Internal Revenue Code of 1986 (relating
			 to amount of credit) is amended by striking and at the end of
			 paragraph (3), by striking the period at the end of paragraph (4) and inserting
			 , and, and by adding at the end the following new
			 paragraph:
				
					(5)the qualifying
				ethanol blending and processing equipment
				credit.
					.
			(b)Amount of
			 qualifying ethanol blending and processing equipment
			 creditSubpart E of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to rules for computing investment
			 credit) is amended by inserting after section 48B the following new
			 section:
				
					48C.Qualifying
				ethanol blending and processing equipment
						(a)In
				generalFor purposes of section 46, the qualifying ethanol
				blending and processing equipment credit for any taxable year is an amount
				equal to 50 percent of the basis of the qualifying ethanol blending and
				processing equipment placed in service at a qualifying facility during such
				taxable year.
						(b)LimitationThe
				credit allowed under subsection (a) for qualifying ethanol blending and
				processing equipment placed in service at any 1 qualifying facility during any
				taxable year shall not exceed $2,000,000.
						(c)Qualifying
				ethanol blending and processing equipmentFor purposes of this
				section, the term qualifying ethanol blending and processing
				equipment means any technology installed in or on a qualifying facility
				for blending ethanol with petroleum fuels for the purpose of direct retail
				sale, including in-line blending equipment, storage tanks, pumps and piping for
				denaturants, and load-out equipment.
						(d)Qualifying
				facilityFor purposes of this section, the term qualifying
				facility means any facility which produces not less than 1,000,000
				gallons of ethanol during the taxable year.
						(e)Special rule
				for certain subsidized propertyRules similar to section 48(a)(4)
				shall apply for purposes of this section.
						(f)Certain
				qualified progress expenditures rules made applicableRules
				similar to the rules of subsections (c)(4) and (d) of section 46 (as in effect
				on the day before the enactment of the Revenue Reconciliation Act of 1990)
				shall apply for purposes of this subsection.
						(g)TerminationThis
				section shall not apply to property placed in service after December 31,
				2014.
						.
			(c)Recapture of
			 credit where emissions reduction offset is soldParagraph (1) of
			 section 50(a) of the Internal Revenue Code of 1986 is amended by redesignating
			 subparagraph (B) as subparagraph (C) and by inserting after subparagraph (A)
			 the following new subparagraph:
				
					(B)Special rule
				for qualifying ethanol blending and processing equipmentFor
				purposes of subparagraph (A), any investment property which is qualifying
				ethanol blending and processing equipment (as defined in section 48C(c)) shall
				cease to be investment credit property with respect to a taxpayer if such
				taxpayer receives a payment in exchange for a credit for emission reductions
				attributable to such qualifying pollution control equipment for purposes of an
				offset requirement under part D of title I of the Clean Air
				Act.
					.
			(d)Special rule
			 for basis reduction; recapture of creditParagraph (3) of section
			 50(c) of the Internal Revenue Code of 1986 (relating to basis adjustment to
			 investment credit property) is amended by inserting or qualifying
			 ethanol blending and processing equipment credit after energy
			 credit.
			(e)Certain
			 nonrecourse financing excluded from credit baseSection
			 49(a)(1)(C) of the Internal Revenue Code of 1986 (defining credit base) is
			 amended by striking and at the end of clause (iii), by striking
			 the period at the end of clause (iv) and inserting , and, and by
			 adding at the end the following new clause:
				
					(v)the basis of any
				property which is part of any qualifying ethanol blending and processing
				equipment under section
				48C.
					.
			(f)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2007, in taxable years ending after such
			 date, under rules similar to the rules of section 48(m) of the Internal Revenue
			 Code of 1986 (as in effect on the day before the date of the enactment of the
			 Revenue Reconciliation Act of 1990).
			10.Public access
			 to Federal alternative refueling stations
			(a)DefinitionsIn
			 this section:
				(1)Alternative
			 fuel refueling stationThe term alternative fuel refueling
			 station has the meaning given the term qualified alternative fuel
			 vehicle refueling property in section 30C(c)(1) of the Internal Revenue
			 Code of 1986.
				(2)SecretaryThe
			 term Secretary means the Secretary of Energy.
				(b)Access to
			 Federal Alternative Refueling StationsNot later than 18 months
			 after the date of enactment of this Act—
				(1)except as
			 provided in subsection (d)(1), any Federal property that includes at least 1
			 fuel refueling station shall include at least 1 alternative fuel refueling
			 station; and
				(2)except as
			 provided in subsection (d)(2), any alternative fuel refueling station located
			 on property owned by the Federal government shall permit full public access for
			 the purpose of refueling using alternative fuel.
				(c)DurationThe
			 requirements described in subsection (b) shall remain in effect until the
			 sooner of—
				(1)the date that is
			 7 years after the date of enactment of this Act; or
				(2)the date on which
			 the Secretary determines that not less than 5 percent of the commercial
			 refueling infrastructure in the United States offers alternative fuels to the
			 general public.
				(d)Exceptions
				(1)WaiverSubsection
			 (b)(1) shall not apply to any Federal property under the jurisdiction of a
			 Federal agency if the Secretary determines that alternative fuel is not
			 reasonably available to retail purchasers of the fuel, as certified by the head
			 of the agency to the Secretary.
				(2)National
			 security exemptionSubsection (b)(2) does not apply to property
			 of the Federal government that the Secretary, in consultation with the
			 Secretary of Defense, has certified must be exempt for national security
			 reasons.
				(e)ReportNot
			 later than October 31 of each year beginning after the date of enactment of
			 this Act, the President shall submit to Congress a report that describes the
			 progress of the agencies of the Federal Government (including the Executive
			 Office of the President) in complying with—
				(1)the Energy Policy Act of 1992
			 (42 U.S.C.
			 13201 et seq.);
				(2)Executive Order 13149 (65 Fed. Reg. 24595;
			 relating to greening the government through Federal fleet and transportation
			 efficiency); and
				(3)the fueling
			 center requirements of this section.
				11.Purchase of
			 clean fuel buses
			(a)In
			 GeneralChapter 53 of title 49, United States Code, is amended by
			 inserting after section 5325 the following:
				
					5326.Purchase of
				clean fuel buses
						(a)DefinitionsIn
				this section:
							(1)Alternative
				diesel fuel
								(A)In
				generalThe term alternative diesel fuel
				means—
									(i)biodiesel (as
				defined in section 312(f) of the Energy Policy Act of 1992 (42 U.S.C.
				13220(f))); and
									(ii)any blending
				components derived from alternative fuel.
									(B)InclusionsThe
				term alternative diesel fuel includes a diesel fuel substitute
				produced from—
									(i)animal
				fat;
									(ii)plant
				oil;
									(iii)recycled yellow
				grease;
									(iv)single-cell or
				microbial oil;
									(v)thermal
				depolymerization;
									(vi)thermochemical
				conversion;
									(vii)a
				coal-to-liquid process (including the Fischer-Tropsch process) that provides
				for the sequestration of carbon emissions; or
									(viii)a
				diesel-ethanol blend of not less than 7 percent ethanol.
									(2)Cellulosic
				biomass ethanolThe term cellulosic biomass
				ethanol means ethanol derived from any lignocellulosic or
				hemicellulosic matter that is available on a renewable or recurring basis,
				including—
								(A)dedicated energy
				crops and trees;
								(B)wood and wood
				residues;
								(C)plants;
								(D)grasses;
								(E)agricultural
				residues;
								(F)fibers;
								(G)animal wastes and
				other waste materials; and
								(H)municipal solid
				waste.
								(3)Clean fuel
				busThe term clean fuel bus means a vehicle
				that—
								(A)is capable of
				being powered by—
									(i)compressed
				natural gas;
									(ii)liquefied
				natural gas;
									(iii)1 or more
				batteries;
									(iv)a fuel that is
				composed of at least 85 percent ethanol (or another percentage of not less than
				70 percent, as the Secretary may determine, by rule, to provide for
				requirements relating to cold start, safety, or vehicle functions);
									(v)electricity
				(including a hybrid electric or plug-in hybrid electric vehicle);
									(vi)a fuel
				cell;
									(vii)a fuel that is
				composed of at least 22 percent biodiesel (as defined in section 312(f) of the
				Energy Policy Act of 1992 (42 U.S.C. 13220(f)) (or another percentage of not
				less than 10 percent, as the Secretary may determine, by rule, to provide for
				requirements relating to cold start, safety, or vehicle functions);
									(viii)ultra-low
				sulfur diesel; or
									(ix)liquid fuel
				manufactured with a coal feedstock; and
									(B)has been
				certified by the Administrator of the Environmental Protection Agency to
				significantly reduce harmful emissions, particularly in a nonattainment area
				(as defined in section 171 of the Clean Air
				Act (42 U.S.C. 7501)).
								(4)Qualified
				alternative fuel producerThe term qualified alternative
				fuel producer means a producer of qualified fuels that, during the
				applicable taxable year—
								(A)are sold by the
				producer to another person—
									(i)for use by the
				person in the production of a mixture of qualified fuels in the trade or
				business of the person (other than casual off-farm production);
									(ii)for use by the
				other person as a fuel in a trade or business; or
									(iii)that—
										(I)sells to another
				person the qualified fuel at retail; and
										(II)places the
				qualified fuel in the fuel tank of the person that purchased the qualified
				fuel; or
										(B)are used or sold
				by the producer for any purpose described in subparagraph (A).
								(5)Qualified
				fuelThe term qualified fuel includes—
								(A)cellulosic
				biomass ethanol;
								(B)ethanol produced
				in facilities in which animal waste or other waste materials are digested or
				otherwise used to displace at least 90 percent of the fossil fuels that would
				otherwise be used in the production of ethanol;
								(C)renewable
				fuels;
								(D)alternative
				diesel fuels;
								(E)sugar, starch, or
				cellulosic biomass; and
								(F)any other fuel
				that is not substantially petroleum.
								(6)Renewable
				fuelThe term renewable fuel means fuel, at least
				85 percent of the volume of which—
								(A)(i)is produced from grain,
				starch, oilseeds, vegetable, animal, or fish materials including fats, greases,
				and oils, sugarcane, sugar beets, sugar components, tobacco, potatoes, or other
				biomass; or
									(ii)is natural gas produced from a
				biogas source, including a landfill, sewage waste treatment plant, feedlot, or
				other place in which decaying organic material is found; and
									(B)is used to
				substantially replace or reduce the quantity of fossil fuel present in a fuel
				mixture used to operate a motor vehicle.
								(b)Purchase of
				BusesSubject to subsections (c) and (d), beginning on the date
				that is 2 years after the date of enactment of this section, a bus purchased
				using funds made available from the Mass Transit Account of the Highway Trust
				Fund shall be a clean fuel bus.
						(c)Ultra-low
				sulfur diesel
							(1)In
				generalExcept as provided in paragraph (2), not more than 20
				percent of the amount of the funds provided to a recipient to purchase buses
				under this section may be used by the recipient to purchase clean fuel buses
				that are capable of being powered by a fuel described in clause (iv), (vii),
				(viii), or (ix) of subsection (a)(3)(A).
							(2)ExceptionParagraph
				(1) shall not apply if the recipient enters into a 3–year purchase agreement
				with a qualified alternative fuel producer to acquire qualified fuels in a
				volume sufficient to power the clean fuel buses purchased using amounts made
				available under this section.
							(d)Use of certain
				alternative fuels
							(1)In
				generalTo be eligible to receive funds under subsection (c)(2)
				for the purchase of a clean fuel bus that is capable of being powered by a fuel
				described in clause (iv), (vii), or (ix) of subsection (a)(3)(A), an applicant
				or recipient shall submit to the Secretary—
								(A)a certification
				that the applicant will operate the clean fuel bus only with the fuel at all
				times in accordance with the fuel capacity and use of the fuel recommended by
				the manufacturer of the clean fuel bus; and
								(B)not later than
				180 days after the purchase of the clean fuel bus and every 180 days
				thereafter, a report that documents that the fuel was used in accordance with
				subparagraph (A) during the 180-day period ending on the date of the
				report.
								(2)NoncomplianceFailure
				of an applicant or recipient of funds to provide the certification or
				documentation required under paragraph (1) shall—
								(A)be considered a
				violation of the agreement to receive the funds; and
								(B)require the
				applicant or recipient to reimburse the Secretary the full amount of the funds
				not later than 90 days after the Secretary has determined that a violation has
				occurred.
								.
			(b)Conforming
			 AmendmentThe analysis for chapter 53 is amended by inserting
			 after the item relating to section 5325 the following:
				
					
						5326. Clean fuel
				buses.
					
					.
			12.Domestic fuel
			 production volumes to meet Department of Defense needsSection 2922d of title 10, United States
			 Code is amended—
			(1)in the heading,
			 by striking and tar
			 sands and inserting tar sands, and other
			 sources;
			(2)in subsection
			 (a), by striking fuel produced, in whole or in part, from coal, oil
			 shale, and tar sands (referred to in this section as a covered
			 fuel) that are extracted by either mining or in-situ methods and
			 refined or otherwise processed in the United States and inserting
			 fuel produced, in whole or in part, from coal, oil shale, and tar sands
			 that are extracted by either mining or in-situ methods and refined or otherwise
			 processed in the United States and fuel produced in the United States using
			 starch, sugar, cellulosic biomass, plant or animal oils, or thermal chemical
			 conversion, thermal depolymerization, or thermal conversion processes (referred
			 to in this section as a covered fuel);
			(3)in subsection
			 (d), by striking 1 or more years and inserting up to 5
			 years;
			(4)in subsection
			 (e), by striking the period at the end and inserting the following: ,
			 with consideration given to military installations closed or realigned under a
			 round of defense base closure and realignment.; and
			(5)by adding at the
			 end the following new subsection:
				
					(f)Production
				facilities for covered fuelsThe Secretary of Defense may enter
				into contracts or other agreements with private companies or other entities to
				develop and operate production facilities for covered fuels, and may provide
				for the construction or capital modification of production facilities for
				covered
				fuels.
					.
			13.Federal fleet energy
			 conservation improvement
			(a)DefinitionsSection 301 of the Energy Policy Act of
			 1992 (42 U.S.C. 13211) is amended—
				(1)in paragraph (3), by inserting before the
			 semicolon at the end the following: , including a vehicle that is
			 propelled by electric drive transportation technology, engine dominant hybrid
			 electric technology, or plug-in hybrid technology;
				(2)in paragraph
			 (13), by striking and after the semicolon at the end;
				(3)in paragraph
			 (14), by striking the period at the end and inserting a semicolon; and
				(4)by adding at the
			 end the following:
					
						(15)the term
				electric drive transportation technology means—
							(A)technology that
				uses an electric motor for all or part of the motive power of a vehicle
				(regardless of whether off-board electricity is used), including—
								(i)a
				battery electric vehicle;
								(ii)a fuel cell
				vehicle;
								(iii)an engine
				dominant hybrid electric vehicle;
								(iv)a plug-in hybrid
				electric vehicle;
								(v)a
				plug-in hybrid fuel cell vehicle; and
								(vi)an electric rail
				vehicle; or
								(B)technology that
				uses equipment for transportation (including transportation involving any
				mobile source of air pollution) that uses an electric motor to replace an
				internal combustion engine for all or part of the work of the equipment,
				including corded electric equipment that is linked to transportation or a
				mobile source of air pollution;
							(16)the term
				engine dominant hybrid electric vehicle means an on-road or
				nonroad vehicle that—
							(A)is propelled by
				an internal combustion engine or heat engine using—
								(i)any combustible
				fuel; and
								(ii)an on-board,
				rechargeable storage device; and
								(B)has no means of
				using an off-board source of electricity; and
							(17)the term
				plug-in hybrid electric vehicle means an on-road or nonroad
				vehicle that is propelled by an internal combustion engine or heat engine
				using—
							(A)any combustible
				fuel;
							(B)an on-board,
				rechargeable storage device; and
							(C)a means of using
				an off-board source of
				electricity.
							.
				(b)Minimum Federal
			 fleet requirementSection
			 303(b)(1) of the Energy Policy Act of 1992 (42 U.S.C. 13212(b)(1)) is
			 amended—
				(1)in subparagraph
			 (C), by striking and after the semicolon;
				(2)in subparagraph
			 (D), by striking fiscal year 1999 and thereafter, and inserting
			 each of fiscal years 1999 through 2013; and; and
				(3)by inserting
			 after subparagraph (D) the following:
					
						(E)100 percent in
				fiscal year 2014 and
				thereafter,
						.
				
